Citation Nr: 0432538	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating evaluation for 
bilateral dysmorphopsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The veteran's claims folder 
was later transferred to the RO in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

In the April 2004 remand, the Board instructed the RO to 
obtain a medical opinion to determine the degree of the 
veteran's industrial impairment that may be due to his 
service-connected bilateral dysmorphopsia.  The examiner was 
specifically requested to comment on the severity of the 
impairment that was directly related to his service-connected 
disability.  As noted by the veteran's representative in his 
October 2004 Written Brief Presentation, it does not appear 
that the examiner has complied with the Board's instructions.

In an April 2004 VA medical opinion, the examiner commented 
on the veteran's current visual acuity and stated that it may 
be prudent for him to undergo a neuro-opthalmologic 
consultation to better characterize the veteran's symptoms at 
that time; however, he did not offer comments as to the 
degree of the veteran's industrial impairment that was 
directly related to his bilateral dysmorphopsia as request by 
the Board and it is unclear as to whether the reason for this 
omission was that he felt further testing should be 
conducted.  As such, the opinion given by the examiner did 
not comply with the Board's April 2004 instructions and a new 
opinion must be obtained.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the United States Court of Appeals 
for Veterans Claims held that a remand by the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board erred in failing to insure compliance.  Id.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should return the claims file 
to the examiner at the VA Medical Center 
(VAMC) in Ann Arbor, Michigan who 
conducted the April 2004 VA examination 
for clarifying information.  That 
examiner is requested to offer comments 
and an opinion as to the severity of the 
veteran's industrial impairment that is 
directly related to his bilateral 
dysmorphopsia.  

The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination.

2.  If the April 2004 examiner is 
unavailable, is unable to respond to the 
question stated or if a clinical 
examination is deemed necessary to 
adequately address the question posed by 
the Board in this remand, the RO should 
ensure that the veteran is afforded such 
an examination and that examiner should 
respond to the questions set forth above.

3.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the July 
2004 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to an initial compensable 
rating evaluation for bilateral 
dysmorphopsia.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




